 

Exhibit 10.6

 

BUSINESS DEVELOPMENT SERVICES AGREEMENT

 

THIS BUSINESS DEVELOPMENT SERVICES AGREEMENT (the “Agreement”) is entered into
by and among Wilshire Energy Partners, Aegis International and Foothills
Petroleum, Inc., a Nevada corporation (“Foothills”) with a reference to the
following:

 

A.Wilshire and Aegis, having viewed the recent declines of valuations within the
oil and gas industry, believe that there may be significant opportunities to
acquire oil and gas properties at attractive valuations.

B.The parties have agreed that Wilshire will have the opportunity to present
property and other acquisition targets to Foothills.

C.The parties have further agreed that Aegis will provide the services of B.P.
Allaire to Foothills as more particularly described below.

D.Wilshire will assign, transfer and convey ownership of Foothills Exploration
LLC, a Wyoming limited liability company (“FEL”), as more particularly described
below upon organization of Foothills.

E.Aegis will receive a fee of $150,000 and no equity in Foothills for its
business development services.

F.Wilshire will receive 4.5 million shares of common stock of Foothills upon
assignment of FEL to Foothills.

 

NOW THEREFORE, the parties understand and agree as follows:

 

1.Wilshire will transfer 100% of FEL to Foothills, and Foothills will issue 4.5
million shares of its common stock to Wilshire on its organization or as soon
thereafter as may be practical.

2.Wilshire will endeavor in good faith, with the assistance of Aegis, to obtain
$3 to $3.5 million of financing in the form of equity and/or convertible notes
to implement the business plan that is under formation on behalf of Foothills.

3.Aegis will perform the following business development services:

·provide senior management principally in the form of services of B.P. Allaire;

·deliver or oversee administrative services on day to day basis;

·assist in securing a chief financial officer;

·formulate, craft and deliver a detailed business plan including forecasts;

·formulate or assist in formulating, budgets and other financial information;

·recruit or assist in recruiting experienced executive directors with proven
track records whose backgrounds will be attractive to the oil and gas community
and potential investors;

·create and deliver a website that depicts the Foothills operations; and

·provide such other services as may be appropriate and necessary to implement
and execute upon the business plan of Foothills.

4.For its services as outlined hereunder, Foothills shall pay to Aegis from
funds received, $150,000 through March 31, 2016 (the “Foothills Initial
Organizational Term”).

5.Following the Foothills Initial Organizational Term, Foothills on at-will
basis shall pay B.P. Allaire $5,000 per month for his services as chief
operating officer and executive director, subject to cancellation by either of
Foothills or B.P. Allaire on 30 day notice.

 



 

 

  

6.Wilshire shall assign, effective no later than December 29, 2015, all right,
title and interest in FEL in exchange for 4.5 million shares of common stock of
Foothills which will deliver to Wilshire upon Assignment or as soon thereafter
as may be practical.

7.Nothing herein set forth shall entitle Aegis or B.P. Allaire to any
compensation not explicitly herein set forth.

8.This Memorandum shall be governed by the laws of the State of Nevada in all
respects.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective as of
December 18, 2015.

 

AEGIS INTERNATIONAL, LLLP         By: /s/ B.P. Allaire   Name: B.P. Allaire  
Title: Managing Partner         WILSHIRE ENERGY PARTNERS, LLC.         By: /s/
Kevin Sylla   Name: Kevin Sylla   Title: Managing Director         FOOTHILLS
PETROLEUM, INC.         By: /s/ Kevin Sylla   Name: Kevin Sylla   Title:
Director         ACKNOWLEDGED AND ACCEPTED         /s/ B.P. Allaire   B.P.
Allaire, an individual  

 

 

 